Crow, C. J.
(dissenting) — I dissent. The only question to be determined by the jury was the amount of damages to be awarded to the respondent. As stated in the original opinion:
“The only possible effect of the misconduct of which- appellant complains would be upon the amount of damages award*382ed. The trial judge, in the exercise of his discretion, reduced the damages awarded by the jury, and denied the motion for a new trial on condition that respondent consent to such reduction, which she did. The trial judge saw the respondent, knew her condition, heard the evidence and the arguments of counsel, and in the exercise of his judgment and discretion, concluded that the damages for which judgment was finally entered would not be excessive. He corrected any prejudicial effect that may have resulted to appellant either from misconduct of counsel or from rulings on the admissibility of evidence, even though such rulings be regarded as technically erroneous. The only purpose of a new trial in this action would be to fix compensatory damages to which the respondent is entitled. That purpose has already been accomplished, through the medium of the former trial, the verdict of the jury, and the final action of the trial judge.”
This being true, I am still of the opinion that the judgment should be affirmed.